Carpenter, J.
After this case had been pending in the Superior Court for forty-eight terms, the plaintiff amended his declaration upon the payment of full costs. He after-wards recovered judgment, and the court, against the objection of the defendant, taxed the court and clerk fees in his favor from the commencement of the suit. The defendant appealed.
The payment of costs by the plaintiff on the amendment was strictly according to the practice, a rule of court, and the statute. It is a rule which will admit of no exception, that a party shall not receive costs for the time during which he was required to pay costs in the same suit. This subject was considered, and the question now before us virtually settled, in Richardson v. Hine, 43 Conn., 203. The question in that case was, whether the plaintiff was entitled to recover costs for the time anterior to the time during which he paid costs. The court held that he could, but in laying down a rule for that case naturally and properly decided the question now before us.
The action of the court below being contrary to this rule was erroneous, and the judgment must be reversed.
In this opiniondhe other judges concurred.